Exhibit 10.57
CONFIDENTIAL TREATMENT REQUESTED BY EXIDE TECHNOLOGIES —
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND
HAVE BEEN SEPARATELY FILED WITH THE COMMISSION
SUPPLY AGREEMENT
               This Supply Agreement (“Agreement”) is between Daramic, LLC
(together with all of its Affiliates, “Daramic” or “Supplier”) and Exide
Technologies (together with its Affiliates, “Buyer”). In Buyer’s case
“Affiliates” shall mean any person or entity that manufactures lead acid
batteries and in which Buyer owns greater than a 50% share or ownership
interest. In Supplier’s case, “Affiliates” shall mean any person or entity that
manufactures lead acid battery separators and in which Supplier owns greater
than a 50% share or ownership interest. In consideration of the mutual promises,
covenants, and obligations in this Agreement, the receipt and sufficiency of
which are hereby acknowledged, and with full authority to enter into the
Agreement, the parties agree as follows:

1.   Headings: The captions and headings herein are for convenience and
reference only and in no way define or limit the scope or content of this
Agreement or in any way affect its provisions.   2.   Term: The term of this
Agreement shall commence on January 1, 2010 (the “Effective Date”) and shall
continue until December 31, 2012, unless terminated pursuant to the terms of
this Agreement. This contract shall automatically be extended thereafter, one
year at a time, for subsequent Contract Years unless Buyer or Daramic gives ***
months prior written notice of termination by non-renewal to the other party not
later than *** in the first instance (to avoid a Contract Year 2013) and
thereafter by *** of each successive year. “Contract Year” means each calendar
year that this Agreement is in effect. At least *** months prior to expiration
of this Agreement, the parties will meet to discuss *** any contract extension.
***.   3.   Supply of products: Buyer agrees to purchase from Supplier, subject
to the terms of this Agreement, and Supplier agrees to sell to Buyer, the
following:

  a)   Transportation PE Separators: During each Contract Year, a Volume of ***
% of Buyer’s global demand for polyethylene separators for use in the
manufacture of automotive / SLI lead acid batteries (hereinafter,
“Transportation PE Separators”).     b)   Industrial PE Separators: During each
Contract Year, a Volume of *** % of Buyer’s global demand for polyethylene
separators for use in the manufacture of lead acid batteries for industrial
applications (hereinafter, “Industrial PE Separators”). For extra clarification,
purchases of *** separators are considered to be Industrial PE Separators for
purposes of this Agreement and will count toward Volumes as defined in this
Agreement.     c)   Other Separators: During each Contract Year, a Volume of ***
% of Buyer’s global demand for *** separators (hereinafter, “Other Separators”).
    d)   Excluded Products: *** are specifically excluded from the Volumes
required to be purchased or supplied under this Agreement.     e)   Volumes:
Buyer will purchase from Daramic in each Contract Year the above-stated Volumes
(“Volumes”). These Volumes represent a percentage of Buyer’s global demand, if
any, and do not constitute minimum purchase Volumes or a guarantee of Buyer’s
global demand levels. Buyer will have the option of purchasing up to *** percent
of the Volumes as inventory of Separators in any Contract Year.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

1



--------------------------------------------------------------------------------



 



  f)   Regional Allocation of Purchases: Buyer agrees to purchase no less than
*** % of its Regional demand Volumes for Transportation and Industrial PE
Separators in each of three Regions. “Regions” are defined as (1) The Americas;
(2) Europe / Middle East and Africa; and (3) Asia Pacific.     g)  
Manufacturing Relocation

  i)   If Daramic elects to relocate manufacturing of a separator product during
the term of this Agreement, Daramic’s costs associated with such manufacturing
relocation shall be borne by ***.     ii)   Daramic must give Buyer *** days
advance written notice of any manufacturing relocation pursuant to 3(g)(i)
above; and *** days advance written notice if the products to be transitioned
are not qualified at the new location. Buyer and Daramic agree to work together
in good faith to transition to the new manufacturing location as soon as
reasonably possible.

4.   Pricing: Buyer agrees to pay prices for the separator products and Supplier
agrees to sell the separator products at the prices set forth in Exhibit A. The
following special pricing conditions are applicable during the term of this
Agreement: (a) a *** will apply to all orders of Industrial PE Separators and
Other Separators (but not Transportation PE Separators) at quantities ordered in
greater than *** square meters by part number / Stock Keeping Unit or “SKU”. To
qualify for this ***, the entire order must be shipped complete unless otherwise
mutually agreed (i.e., no blanket PO’s). This *** does not apply for products
withdrawn from or orders into consigned inventory. (b) (i) in ***, a *** will
apply to incremental orders of Transportation PE Separators for incremental
volumes greater than *** pure square meters once Buyer purchases a total of at
least *** pure square meters of Transportation PE and Industrial PE Separators
in ***; (ii) in *** and thereafter, a *** will apply to incremental orders of
Transportation PE Separators for incremental volumes greater than *** pure
square meters once Buyer purchases a total of at least *** pure square meters of
Transportation PE and Industrial PE Separators in a ***; and (c) a=***. New
separator products with different widths, thicknesses, backweb thicknesses, etc.
may be added to Exhibit A from time to time by mutual written agreement of the
parties. ***. After=***, any price adjustments will be according to the Raw
Materials Adjustment (“RMA”) set forth in Exhibit A hereto. By *** of each
Contract year, Daramic will provide ***. Prior to *** of each Contract Year,
Buyer shall have the right to ***. Any price adjustments implemented on ***.  
5.   Terms of Payment: Invoices are to be issued by Supplier upon shipment. All
invoices must reference applicable Buyer purchase order/contract release numbers
and be sent to the Buyer’s designated address. Payment terms shall be *** days
after the date of invoice by electronic funds transfer. Payments not received by
Daramic within *** calendar days (not counting holidays) after the due date
shall incur a monthly fee of *** % for any month they are past due.   6.  
Credit: If Buyer fails to pay invoices timely pursuant to Paragraph 5 above,
then Daramic may require Buyer to make cash payment(s) within *** business days
after receipt of written notice from Daramic to resolve the outstanding balance
owed to Daramic. If Buyer’s Corporate Credit Rating drops to *** or below, or
liquidity (defined as cash on hand, plus unused credit facilities, including
then existing factoring) level drops below $***, then Daramic has the right to
request credit enhancement reasonably acceptable to Daramic. If Buyer is more
than *** for undisputed amounts in excess of $***, and fails to cure such
delinquency within *** business days after receipt of formal written notice
under this Agreement, then Daramic has the right to ***.   7.   Operations &
Logistics:

  a)   Forecasts: Buyer shall provide written forecasts, updated monthly, for
future shipments *** days and *** months in advance for separator products. All
forecasts provided by Buyer are estimates only and do not constitute a
representation or guarantee of purchases to be made by Buyer. However, to the
extent

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

2



--------------------------------------------------------------------------------



 



      that Daramic produces products in reasonable reliance on those forecasts,
then Buyer agrees to purchase this inventory within *** of its production,
within the terms of this Agreement.     b)   Delivery and Lead-times: Average
lead times for shipment by Daramic for forecasted orders shall be no more than
*** days (not counting holidays) from the date of acknowledgement. Daramic will
send acknowledgement of orders within *** business days after receipt. Specialty
products and orders exceeding forecasts will be handled on a case by case basis.
    c)   Inventory/Security of Supply: Daramic agrees to maintain minimum
inventory quantities capable of meeting Buyer’s forecasted demand. Upon the
expiration or termination of this Agreement for any reason, Buyer shall purchase
up to a *** day supply of all separator products Daramic has in stock for Buyer
pursuant to this Section.     d)   Consignment Inventory in Europe: Daramic
shall provide inventory on a consignment basis for Buyer’s European facilities
listed on Schedule B-1 pursuant to the consignment terms and conditions attached
as Exhibit B. A fee of $*** will be paid by *** representing the *** of such
consigned inventory over the life of this Agreement. Buyer shall also have the
option to place direct orders (non-consignment) in Europe for Industrial PE and
Other Separators. These European direct orders will be shipped ***.     e)  
Quality: All materials are to be compliant with agreed specifications and
drawings (the “Specifications”). The Specifications will be kept in a
mutually-agreeable location and format, and can be modified and amended only by
mutual written agreement of the parties.     f)   Freight Terms: *** for all
worldwide Buyer sites, except for consignment shipments in 7(d) above. Title to
the separator products purchased hereunder and risk of loss shall pass to Buyer
upon delivery to the carrier. Daramic agrees to use Buyer’s designated carrier.
    g)   Electronic Transactions: Supplier and Buyer shall endeavor to implement
electronic transactional and communication tools to improve efficiencies and
reduce costs. These tools may include EDI, electronic invoicing, email, efax and
the like.

8.   Product Discontinuation: If Daramic intends to cease production of a
particular type of separator product supplied under this Agreement, Daramic
agrees as follows:

  a)   To give Buyer at least *** advance written notice of its intent to cease
production; and     b)   Buyer has the right to submit a final order for
quantities of the discontinued separator product up to the total of Buyer’s
orders of this separator type in the *** prior to the announcement; and     c)  
If Daramic has available an alternate separator product that could serve as a
substitute for the discontinued product, Daramic agrees to make such alternate
separator product available to Buyer for a period no shorter than *** on terms
to be negotiated by both parties in good faith.

9.   Product Enhancements / Cost Reductions:

  a)   Product Enhancements: Unless restricted by contractual or confidentiality
obligations, Daramic will offer Buyer access to any new lead acid battery
separator technology developed by Daramic during the term of this Agreement.    
b)   Cost Reductions: Buyer and Daramic will *** identify and implement cost
reduction opportunities associated with the procurement, manufacture and
delivery of separator products, including the creation of an ***.     c)   ***.

10.   Acquisition of New Entity / Sale of Business: ***.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

3



--------------------------------------------------------------------------------



 



11.   Limited Warranty and Remedies: DARAMIC WARRANTS THAT IT WILL PRODUCE THE
SEPARATORS IN A GOOD AND WORKMANLIKE MANNER AND THAT THE SEPARATORS DELIVERED TO
BUYER WILL CONFORM TO THE SPECIFICATIONS. ***. DARAMIC ALSO WARRANTS TO BUYER
THAT IT WILL CONVEY GOOD TITLE TO THE SEPARATOR PRODUCTS SOLD AND DELIVERED
HEREUNDER FREE OF ANY LIENS AND ENCUMBRANCES. DARAMIC HEREBY EXCLUDES AND
DISCLAIMS ALL WARRANTIES EXCEPT THOSE EXPRESSLY SET FORTH IN THIS SECTION. THE
REMEDIES OF BUYER FOR ANY BREACH OF THE WARRANTIES SET FORTH IN THIS SECTION
SHALL, SUBJECT TO THE OTHER TERMS OF THIS AGREEMENT, BE THE REPLACEMENT OF THE
NONCONFORMING PRODUCT OR, IN THE SOLE DISCRETION OF BUYER, REFUND FOR THE PRICE
PAID FOR ANY NONCONFORMING PRODUCT, TO THE EXCLUSION OF ANY AND ALL OTHER
REMEDIES, INCLUDING, WITHOUT LIMITATION, SPECIAL, PUNITIVE, INDIRECT OR
CONSEQUENTIAL DAMAGES. NO AGREEMENT VARYING OR EXTENDING THE FOREGOING
WARRANTIES WILL BE BINDING UPON DARAMIC UNLESS IN WRITING, SIGNED BY AN OFFICER
OF DARAMIC.   12.   Insurance:       Daramic shall, at its own expense, provide
satisfactory evidence of the following valid and in-force policies of insurance
with the terms and at least the coverage limits set forth below:

     (i) Commercial General Liability Insurance with limits of liability for
bodily injury and property damage (combined single limit) not less than $***.
     (ii) Workers’ Compensation Insurance, in an amount as required by law.
     (iii) Business Auto Liability Insurance, including coverage for all owned,
non-owned and leased or hired vehicles, with coverage limits of liability for
bodily injury and property damage (combined single limit) of not less than $***
per accident.
     (iv) Umbrella Coverage (Excess Liability) with coverage limits of $***.

    Such policies of insurance shall provide that they shall not be canceled nor
the coverage modified nor the limits changed without the Carrier first
endeavoring to give thirty (30) days’ prior written notice thereof to Buyer. No
such cancellation, modification or change shall affect Daramic’s obligation to
maintain the insurance coverage required by this Agreement. *** All such
insurance coverage shall be written on an “occurrence” policy form and by
insurance companies that have an A.M. Best’s rating of not less than ***.
Daramic shall provide Buyer with a certificate of insurance evidencing the
insurance coverages.   13.   Force Majeure: A party is excused from performing
its obligations under this Agreement if, to the extent, and for so long as:

               a) such party’s performance is prevented or delayed by an act or
event (other than economic hardship, changes in market conditions or
insufficiency of funds) that is beyond its reasonable control and could not have
been prevented or avoided by its exercise of due diligence; and
               b) such party gives written notice to the other party, as soon as
practicable under the circumstances, of the act or event that so prevents such
party from performing its obligations.
By way of illustration, and not by limitation, acts or events that may prevent
or delay performance (as contemplated by this Section) include: acts of God or
the public enemy, acts of civil or military authority, terrorist acts,
embargoes, epidemics, war, riots, insurrections, fires, explosions, earthquakes,
floods, strikes and/or lockouts.
***

14.   Confidential Information: Daramic agrees that it and its employees will
maintain in confidence all of Buyer’s data, summaries, reports, or information
of a proprietary or confidential nature. Buyer agrees that it and its employees
will maintain in confidence all of Daramic’s data, summaries, reports, or
information of a

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

4



--------------------------------------------------------------------------------



 



    proprietary or confidential nature. Neither party hereto will disclose the
terms of this Agreement publicly or to any third party without the prior written
consent of the other. The foregoing restrictions shall not apply to such
information (i) that has become public knowledge through no fault of the party
receiving such information, (ii) that comes to such party from a third party
under no obligation of confidentiality with respect to such information,
(iii) that was in the possession of such party prior to the date of disclosure
or is independently developed by such party, or (iv) provided to a government
regulatory or enforcement agency or to a trustee appointed pursuant to any order
by such agency. In the event that either party is required to disclose the other
party’s confidential information by law or court order or in order to comply
with any government regulatory requirement or any independent corporate auditing
requirement, the party required to make such disclosure shall notify the other
party and cooperate in attempting to receive confidential treatment for the
information prior to disclosure.

15.   Successors and Assignment: This Agreement will be binding upon and inure
to the benefit of the permitted successors and assigns of the parties hereto.
Neither party may delegate, transfer or assign any of its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld. ***.   16.   Governing Law: This Agreement
shall be construed, governed by and enforced in accordance with the laws of the
State of *** without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of *** or any other jurisdiction) that
would cause the application of the law of any jurisdiction other than the State
of ***. In no event shall the United Nations Convention on Contracts for the
International Sale of goods apply to sales hereunder.   17.   Notices: All
notices required under this Agreement shall be provided by certified mail,
confirmed overnight mail, or hand delivery at the following addresses unless and
until written notice of a change thereof is delivered:

         
 
  Exide Technologies (“Buyer”)   Daramic, LLC (“Daramic”)
 
  13000 Deerfield Parkway   11430 North Community House Road, Building
 
  200
Milton, GA 30004   Suite 350
Charlotte, NC 28277
 
  Attention: VP Global Procurement   Attention: VP of Sales and Marketing With a
Copy
 
  to: General Counsel   With a Copy to: General Counsel

18.   Amendments: No changes or additions to this Agreement shall be valid
unless the same shall be in writing and signed by all parties.   19.   Complete
Agreement: On the Effective Date, this Agreement, including the Exhibits
attached hereto, will constitute the entire and integrated agreement between the
parties and supersede all prior and contemporaneous communications,
representations, and agreements, whether oral or written, relating to the
subject matter hereof. Any additional terms and conditions of purchase orders,
purchase order acknowledgements and other ordering documents (other than
quantity of the particular order and delivery location) shall have no force or
effect unless the parties specifically agree in writing to give effect to such
terms.   20.   Termination and Remedies: This Agreement may be terminated by
either party in the event of a material breach of this Agreement by the other
party. In the case of a material breach, the aggrieved party must give written
notice to the defaulting party specifying the nature and extent of the default
and demand for cure, and if such default is not cured within *** calendar days
following the date of such notice, then the aggrieved party may terminate the
Agreement for default by written notice at the end of such *** day period. This
Agreement can also be terminated by either party if the other party becomes
insolvent, is adjudged bankrupt, makes any assignment for the benefit of
creditors, has a receiver appointed for it or is dissolved; and the party not
affected by such event shall have the right to terminate this Agreement
immediately upon written notice to the other party.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

5



--------------------------------------------------------------------------------



 



21.   Non-Severability: If any of the provisions hereof including any exhibit
hereto shall be deemed invalid or unenforceable, the validity and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby. The parties shall endeavor in good faith to replace the invalid or
unenforceable provisions with valid provisions that preserve the intent of the
invalidated provision.   22.   Non Waiver: Except as otherwise expressly
provided herein, no failure on the part of any party to exercise and no delay in
exercising, any right, power or privilege conferred by this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege conferred by this Agreement preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
  23.   Government Contract Provisions: To the extent that either party hereto
is or becomes subject to government contract requirements or provisions that
impact the supply or use of separator products provided hereunder, the parties
agree to reasonably cooperate to amend this Agreement to add any provisions
necessary to cover such events.   24.   Counterparts: This Agreement may be
executed by the parties hereto in separate counterparts which together shall
constitute one and the same instrument.

          The above terms have been read and accepted by:
 
        DARAMIC, LLC    
 
       
By:
       
 
 
 
   
Its:
       
 
 
 
   
Date:
       
 
 
 
   
 
        EXIDE TECHNOLOGIES    
 
       
By:
       
 
 
 
   
Its:
       
 
 
 
   
Date:
       
 
 
 
   

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

6



--------------------------------------------------------------------------------



 



Exhibit A
Prices
***
Raw Material Adjustments
***
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

7



--------------------------------------------------------------------------------



 



Exhibit B
Consignment Inventory Agreement — Europe
CONSIGNMENT TERMS AND CONDITIONS
These terms and conditions will cover separator products supplied under the
Agreement to the facilities, if any, referenced in Schedule 1 of this Exhibit B
(the “Facilities”). Facilities may be added to Schedule 1 by mutual written
agreement of the parties. For the separator products supplied to the Facilities,
the following terms shall apply:

1.   Shipments On Consignment. All separator products supplied by Daramic to the
Facilities (except for those limited exceptions agreed to by the parties)
subject to and during the term of this Agreement will be supplied on consignment
(“Consigned Products”) as described in this Exhibit B.   2.   Full Pallet
Quantities. All orders by Buyer for Consigned Products shall be in full pallet
quantities and shall be clearly marked as a “Consigned Order.”   3.   Buyer’s
Usage Reports, Changes, Forecasts.       a) Once a day during the term of this
Agreement, or next workday should one day be a legal holiday, Buyer will send to
Daramic (using the Daramic IT System) the pallet numbers from the pallets of
Consigned Products used during the previous day (the “Usage Reports”). Buyer
agrees that no partial pallet usage reporting shall be permitted and billing by
Daramic shall be based on full pallet quantities. Buyer shall submit to Daramic
a firm request for shipment of Consigned Products for the *** following weeks,
on every Thursday, stating the quantity, delivery destination and requested
delivery date. These requests for shipment shall be in addition to and not in
place of the forecasts required by the Agreement.       b) Daramic will use
commercially reasonable efforts to notify Buyer by fax or e-mail of the
scheduled manufacturing and shipment dates within *** hours after receipt of
Buyer’s Weekly Report and will confirm acceptance of Buyer’s orders in
accordance with the Agreement. Any change orders requested by Buyer must be sent
to Daramic by facsimile or e-mail and are subject to confirmation by Daramic, as
provided for hereunder.       c) Frequency and exact method of forecasting and
information flow may be changed at a local plant level in order to support
specific operating needs, if both parties are in agreement and the revised
process is documented in writing.   4.   Shipment and Storage of Inbound
Products.

          (a) Shipping and delivery terms will be as described in the Agreement.
Buyer will promptly notify Daramic of any Consigned Products it receives that
have been damaged in transit. Any claim against a carrier for Consigned Products
damaged in transit will be made by Daramic, provided, however, that Buyer will
cooperate with Daramic to the reasonable extent needed in order for Daramic to
make and pursue any such claim.
          (b) Buyer shall at no cost to Daramic receive, hold, store, insure and
safeguard all Consigned Products shipped to Buyer on consignment hereunder at
Buyer or joint venture partner location. All such Consigned Products shall be
segregated from Buyer’s goods, and the storage area where they are kept shall be
clearly labeled to indicate that the Consigned Products belong to Daramic.
Buyer’s inventory records must also clearly reflect that the Consigned Products
belong to Daramic.
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

8



--------------------------------------------------------------------------------



 



          (c) Buyer will bear the risk of loss or damage to the Consigned
Products which occurs while in its possession. Buyer will insure the Consigned
Products, with an insurer selected by Buyer in its sole discretion, for their
full value against all loss and will name Daramic as an additional insured under
its policies covering such Consigned Products. Buyer will provide Daramic, upon
its reasonable request, with current proof of such insurance.

5.   Daramic’s Invoice Covering Purchases Of Consigned Products. Upon receipt of
the Usage Reports under Section 3, Daramic will prepare and send to Buyer
Daramic’s invoice covering the Consigned Products withdrawn by Buyer from
consigned inventory. Daramic’s invoices shall reference the Usage Reports and/or
time period to which they relate. Billing will be at the price in effect at the
time of shipment by Daramic as determined in the Agreement. Buyer will pay for
Consigned Products within *** days from the date of invoice.       All materials
not reported on a daily Usage Report, after *** days from the date of shipment
to Buyer will be deemed to have been withdrawn and shall be invoiced by Daramic
immediately thereafter, and all such invoices will be due and payable within ***
days. Withdrawal of Consigned Products as confirmed in Usage Reports, shall
constitute a sale by Daramic to Buyer of such Consigned Products in accordance
with the Agreement and title to such Consigned Products shall pass from Daramic
to Buyer at the time of withdrawal. Such Consigned Products will be deleted from
the inventory of Consigned Products. The parties agree to confer and cooperate
from time to time to resolve any reporting errors made by Buyer in its daily
reports and any billing errors made by Daramic.   6.   Inventory Management.
Buyer will withdraw Consigned Products on a first in, first out basis and will
endeavor to withdraw Consigned Products within *** days of delivery. Daramic
shall have the right, upon reasonably adequate advanced notice to Buyer, to
reasonably reduce shipments to control the quantity of Consigned Products so as
not to exceed a ***day supply of Consigned Products based on Buyer’s forecast
for the Facilities. Daramic’s Customer Care Team and Buyer’s Production and
Inventory Control Department shall jointly manage the consignment inventory
program.   7.   Physical Audits. Daramic may require and arrange for periodic
physical inspection and audit of the Consigned Product, during Buyer’s regular
business hours and upon reasonable notice to Buyer, typically *** a year, but
more often if Daramic so reasonably determines. Daramic may at its discretion
forego such inspection and audit in any year if upon Daramic’s request Buyer
provides a satisfactory accounting and certifies the accuracy thereof by a
responsible officer of Buyer; however, failure to conduct an inspection and
audit in any given period will not constitute a waiver of Daramic’s right
hereunder to inspect and audit.   8.   Title And Access. Title to Consigned
Products shall remain in Daramic until withdrawal is reported in Usage Reports
(or deemed reported pursuant to Section 5) by Buyer. Either party may terminate
this Consignment arrangement immediately if it determines, in its sole
discretion, ***. Buyer will be responsible for any and all loss or damage while
handling or storing the Consigned Products hereunder. Buyer shall not permit the
Consigned Products to be subject to any charges, encumbrances, liens and
security interests of others, unless consented to by Daramic.   9.   Returned
materials. Buyer shall not be entitled to return any material consigned
hereunder to Daramic unless such return is allowed under the Agreement.   10.  
Uniform Commercial Code. Daramic shall be responsible for preparing and filing
with the appropriate office or agency any Uniform Commercial Code statements and
other instruments as

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

9



--------------------------------------------------------------------------------



 



    Daramic shall reasonably deem necessary under the laws of the local
jurisdictions where the Consigned Products are located in order to reflect
Daramic’s title in said Consigned Products. Buyer shall provide reasonable
assistance with such filings   11.   Termination. During the term of the
Agreement, Buyer and Daramic may mutually agree in writing to remove Facilities
from Exhibit A. Upon termination of the Agreement or the removal of a Facility
from this consignment program, Buyer shall take title to and Daramic will
generate invoices for any unused Consigned Products not previously withdrawn.
Such invoices shall thereafter be payable within *** days from the date that the
Consigned Products in question were originally shipped to Buyer. The termination
of the Agreement shall automatically terminate this consignment arrangement.  
12.   Entire Agreement. The provisions of the Agreement shall control over
conflicting provisions in these terms and conditions to the extent inconsistent
herewith. No modifications of these terms and conditions shall be binding on the
parties unless in writing and signed by both parties hereto.   13.   ***

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

10



--------------------------------------------------------------------------------



 



Schedule B-1
European Consigned Inventory Facilities
***
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

11